DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1, 2, 6, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchuk 2007/0118210 in view of Shastri et al. 2012/0058100.
	Pinchuk discloses the invention as claimed comprising: A-valve (10) comprising: at least one leaflet (38a-38c) operable to move between open and closed positions, each leaflet including a composite material [0040]  comprising a synthetic polymer membrane and an elastomer or elastomeric material, ([0040 further states membrane 26 is realized from a porous polymeric structure and two outer polymer layers. It is obvious of not inherent that polymers are elastomers with viscoelasticity) the synthetic polymer membrane comprising fibers that define space there between defining pores (see [0020 and 0047 which state that porous polyethylene terephthalate fabric is utilized and thus inherently comprises fibers with spacing and pores), wherein a diameter of a majority of the fibers is less than about 1 µm, the elastomer or elastomeric material 
However Pinchuk does not specify that the fibrous material have fibers having a diameter is less than about 1 micrometer (pm).
Shastri et al. teaches that polymer fibers may be manufactured from polyethylene terephthalates (see [0119] for a listing of materials that polymer fibers may be manufactured which further include silicon polymers, PTFE, urethanes etc.) for prosthetic devices [0046] an may have a diameter sizes in the nm range of 10-1000 (see [0063-0064]) which meet the limitations of less than about 1 micrometer. 
It would have been obvious to one having ordinary skill in the art to modify the invention of Pinchuk and manufacture the polymer membrane to incorporate fibers having a diameter which is less than about 1 micrometer in order to manufacture a device that is durable and does not cause pressure gradients in the heart.

	Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchuk 2007/0118210 in view of Shastri et al. 2012/0058100  and further in view of Baaijens et al. 2011/0250689. 
Pinchu and Shastri et al. do not specify a pore size of that is less than about 1 or 5 .mu.m. Baaijens et al. teaches a multilayer polymeric preform with fibers obtained by electro spinning with pore sizes in the range of 1-300 which meets the limitations of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 10,470,878 (‘878) and over claims 1-89 of U.S Patent No. 9,554,900. Although the claims at issue are not identical, they are not patentably distinct from each other.  It is obvious to one having ordinary skill in the art that the application claims are broader in scope. For example the independent claims do no recite the limitations of a support structure and the patented independent claims do feature this limitation along with the other limitation recited by the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 16, 2021